Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Gamache does not teach the constructor being able to add or delete a node. However, Examiner notes that Saha et al. (US 20060037016 A1) teaches the subject matter of the amendment. 
Applicant argues that Gamache does not teach implementing rolling attribute changes. However, Applicant has not addressed the citation provided in the previous office action, nor presented any arguments to distinguish the claim language from the cited prior art.
Applicant further argues that Gamache does not teach a “processing order.” Examiner respectfully disagrees. The term “processing order” is not limited in such a way as to restrict claim interpretation in the manner Applicant argues. Applicant argues that Gamache only describes a “monotonically increasing” reference number. However, as stated in Gamache this monotonically increasing reference number is in referenced to the order in which a member is changed, i.e. processed. As such, a “monotonically increasing” reference number provides the processing order, i.e. the change order, of the modifications.
Examiner also notes that the claims are not drafted so as to restrain “rolling attribute changes” or a “processing order” as a specific type of element within the claims, i.e. a discrete set of data. The claim references “rolling attribute changes” as an action being performed and by “defining a processing order” it is interpreted by the examiner that these actions “define” the processing order by virtue of their action. For example, if a person walks from point A to point B, walking would define the path taken, even if not explicitly creating a map or a written series of instructions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-8, 10-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view of Saha et al. (US 20060037016 A1).

Claim 1	Gamache teaches a system comprising: 
clusters of nodes providing services; (FIG. 2, Col. 2, Lines 38-39, various components, or nodes, of a clustering service) and 
a plurality of management servers, (FIG. 3A, a server cluster, Col. 2, Lines 40-44) each of the plurality of management servers comprising:
at least a distributed coordination service for the clusters of nodes, (FIG. 2, Col. 5, Lines 17-23, clusters service components to perform administration of clusters resources, nodes, and the clusters itself) the distributed coordination service being a datastore; (Col. 1, Lines 32-51, wherein the clusters service stores operation data, i.e. being a data store, for example, recording a bank’s financial transaction data)
a director that manages the distributed coordination service (FIG. 4, Col. 9, Line 47, a clusters installation utility) and promotes at least one of nodes of the clusters to being one of the plurality of management servers, wherein promoting comprises replicating the distributed coordination service; (Col. 9, Lines 58-63, wherein a new clusters is added, i.e. promoted to being a management server, wherein the promotion comprise the replication of the an identical copy of the initial clusters operation data base 100) and
a constructor that manages allocation and life cycle deployments of one or more nodes of the clusters, (Col. 6, Lines 56-64, a logging manager maintaining clusters state changes) the constructor further configured to implement rolling attribute changes for the clusters of nodes, (Col. 6, Lines 56-64, operations on log files for replica members to unroll logged state changes, i.e. rolling attribute changes) the rolling attribute changes defining a processing order in which the nodes of the clusters are modified. (Col. 6, Lines 41-55, the logged state change tracking the current and the desired state changes, i.e. the processing order from the current to a desired state change or modification of a node)
However, Gamache is silent regarding and so does not explicitly teach the constructor configured to dynamically add or delete the one or more nodes of the cluster. 
From a related technology, Saha teaches a constructor configured to dynamically add or delete the one or more nodes of the cluster. (¶0033, wherein the configuration manager is configured to add a new node to a cluster; ¶0029, or alternatively deleting or modification of cluster nodes)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Gamache to further incorporate addition or deletion of nodes within a cluster in order to prevent misconfiguration and therefore mismanagement of clusters (Saha, ¶0005)

Claim 3	Gamache in view of Saha teaches claim 1, and further teaches wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for change, and this can be shown purely by teaching a capability to perform the underlying change) attribute changes to each node in one of the clusters of nodes in a sequential manner. (Gamache, Col. 17, Lines 15-28, wherein the processing order of the update are allowed to be reconciled in a procedural or sequential order)

Claim 4	Gamache in view of Saha teaches claim 1, and further teaches wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for the change, and this can be shown purely by teaching a capability to perform the underlying change) attribute changes to availability zones or deployment groups of the clusters of nodes. (Gamache, Col. 5, Lines 51-59, wherein the processing order allows for a clusters membership or regroup change)

Claim 5	Gamache in view of Saha teaches claim 1, and further teaches wherein at least a portion of the clusters of nodes comprises master nodes, (Gamache, Col. 17, Line 1-12, wherein two or more member may be chosen, i.e. are eligible, to be a master member) further wherein the processing order specifies that the master nodes have changes performed last, (Gamache, Col. 17, Lines 15-24, wherein the processing order denotes the processing of the Sm < Smax nodes; Col. 17, Lines 29-38, wherein the master member for which Sm = Smax, is performed last) the master nodes coordinating additional nodes in a cluster. (Gamache, Col. 17, Lines 37-38, wherein the members are reconciled with the master member)

Claim 6	Gamache in view of Saha teaches claim 1, and further teaches wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for the change, and this can be shown purely by teaching a capability to perform the underlying change) for an in-place change where at least a node of a cluster is replaced by a new node. (Gamache, Col. 9, Lines 1-4, wherein a group may be restarted on another node in the cluster, i.e. a node is replaced by a new node of the cluster)

Claim 7	Gamache in view of Saha teaches claim 1, and further teaches wherein the constructor implements rolling attribute changes upon a failure of any of a plurality of nodes in a cluster. (Gamache, FIG. 7A, step 706, Col. 18, Lines 20-29, wherein a quorum member has failed, FIG. 7C, step 744, Col. 19, Lines 41-48, implementing quorum reconciliation with the clusters operational data)

Claim 8	Gamache in view of Saha teaches claim 1, and further teaches wherein the constructor implements the rolling attribute changes upon infrastructure changes or customer request. (Gamache, FIG. 6, Col. 16, Lines 14-18, wherein out-of-date members are updated with missing updates, wherein the updates are the rolling attribute changes and the updates are the changes)

Claim 10	Gamache in view of Saha teaches claim 1, and further teaches wherein the constructor temporarily boosts computing resources for a plurality of nodes of a cluster during instances when attribute changes are being performed. (Gamache, Col. 6, Lines 56-64, operations on log files for replica members to unroll logged state changes; Examiner notes that “computing resources” would cover processing power and therefore, the execution of such processing power to implement the changes would comprise the temporary boost of computing resources.)

Claim 11	Gamache teaches a method, comprising:
providing clusters of nodes providing services; (FIG. 2, Col. 2, Lines 38-39, various components, or nodes, providing a clustering service)
providing a plurality of management servers, (FIG. 3A, a server cluster, Col. 2, Lines 40-44) each of the plurality of management servers comprising at least a distributed coordination service for the clusters of nodes, (FIG. 2, Col. 5, Lines 17-23, clusters service components to perform administration of clusters resources, nodes, and the clusters itself) the distributed coordination service being a datastore; (Col. 1, Lines 32-51, wherein the clusters service stores operation data, i.e. being a data store, for example, recording a bank’s financial transaction data)
managing access to the distributed coordination service using a director; (FIG. 4, Col. 9, Line 47, a clusters installation utility)
promoting at least one of nodes of the clusters to being one of the plurality of management servers, wherein promoting comprises replicating the distributed coordination service; (Col. 9, Lines 58-63, wherein a new clusters is added, i.e. promoted to being a management server, wherein the promotion comprise the replication of the an identical copy of the initial clusters operation data base 100)and
managing allocation and life cycle deployments of one or more nodes of the clusters using a constructor (Col. 6, Lines 56-64, a logging manager maintaining clusters state changes) that is configured to implement rolling attribute changes for the clusters of nodes, (Col. 6, Lines 56-64, operations on log files for replica members to unroll logged state changes, i.e. rolling attribute changes) the rolling attribute changes defining a processing order in which the nodes of the clusters are modified. (Col. 6, Lines 41-55, the logged state change tracking the current and desired state changes, i.e. the processing order from the current to a desired state change or modification of a node) 
However, Gamache is silent regarding and so does not explicitly teach the constructor configured to dynamically add or delete the one or more nodes of the cluster. 
From a related technology, Saha teaches a constructor configured to dynamically add or delete the one or more nodes of the cluster. (¶0033, wherein the configuration manager is configured to add a new node to a cluster; ¶0029, or alternatively deleting or modification of cluster nodes)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Gamache to further incorporate addition or deletion of nodes within a cluster in order to prevent misconfiguration and therefore mismanagement of clusters (Saha, ¶0005)

Claims 13-15 are taught by Gamache in view of Saha as described for Claims 3-5 respectively.
Claims 16 is taught by Gamache in view of Saha as described for Claim 8. 
Claims 17 is taught by Gamache in view of Saha as described for Claim 10. 

Claim 18	Gamache teaches a system comprising:
clusters of nodes providing services; (FIG. 2, Col. 2, Lines 38-39, various components, or nodes, providing a clustering service) and
a plurality of management servers, (FIG. 3A, a server cluster, Col. 2, Lines 40-44) each of the plurality of management servers comprising:
at least a distributed coordination service for the clusters of nodes, (FIG. 2, Col. 5, Lines 17-23, clusters service components to perform administration of clusters resources, nodes, and the clusters itself) the distributed coordination service being a datastore; (Col. 1, Lines 32-51, wherein the clusters service stores operation data, i.e. being a data store, for example, recording a bank’s financial transaction data) and 
a constructor that manages allocation and life cycle deployments of the nodes of the clusters, (Col. 6, Lines 56-64, a logging manager maintaining clusters state changes) the constructor further configured to manage topological changes to the nodes of the clusters by implement rolling attribute changes for the nodes of the clusters. (Col. 6, Lines 56-64, operations on log files for replica members to unroll logged state changes, i.e. rolling attribute changes) 
However, Gamache is silent regarding and so does not explicitly teach the constructor configured to dynamically add or delete the one or more nodes of the cluster. 
From a related technology, Saha teaches a constructor configured to dynamically add or delete the one or more nodes of the cluster. (¶0033, wherein the configuration manager is configured to add a new node to a cluster; ¶0029, or alternatively deleting or modification of cluster nodes)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Gamache to further incorporate addition or deletion of nodes within a cluster in order to prevent misconfiguration and therefore mismanagement of clusters (Saha, ¶0005)

Claim 20 is taught by Gamache in view of Saha as described for Claim 10. 

Claim 21	Gamache in view of Saha teaches Claim 1, and further teaches wherein the constructor is further configured to weigh availability, in order to select an attribute change process for implementing rolling attribute changes for a cluster of nodes, wherein availability refers to whether the cluster will be available, unavailable, or overloaded during a selected attribute change process. (Saha, ¶0079, wherein the system can check for cluster validation, wherein a valid, i.e. meeting requirements and prerequisites, comprises an availability of the node)

Claim 22	Gamache in view of Saha teaches Claim 1, wherein the processing order allows (Examiner notes that the claim does not recite a step of allowing, but merely that the order “allows” for change, and this can be shown purely by teaching a capability to perform the underlying change) attribute changes to each node in one of the clusters of nodes in a simultaneous manner. (Gamache, Col. 16, Lines 35-42, wherein the processing order of the update are allowed to be reconciled in a simultaneous manner, and same sequence number)

3.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view of Saha et al. (US 20060037016 A1) and in further view of De Zaeytijd et al. (US 20180067736 A1).

Claim 2	Gamache in view of Saha teaches claim 1, but does not explicitly teach wherein a full cluster restart is performed when the implementing of the rolling attribute changes is initiated for each node in one of the clusters of nodes.
From a related technology, De Zaeytijd teaches wherein a full cluster restart is performed when implementing of the rolling attribute changes are initiated for each node in one of the clusters of nodes. (FIG. 3A, ¶0073, wherein upon rolling upgrades for each node in the cluster, all nodes of the cluster are restarted) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computing clusters system described in Gamache to further incorporate the upgrade methodology taught by De Zaeytijd in order to more effectively implement multiple-version upgrades to no longer use outdated resources. (De Zaeytijd, ¶0006)

Claim 12 is taught by Gamache in view of Saha and De Zaeytijd as described for Claim 2. 

4.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gamache et al. (US 6401120 B1) in view of Saha et al. (US 20060037016 A1) and in further view of Friedman et al. (US 7363362 B1).

Claim 9	Gamache in view of Saha teaches claim 1, but does not explicitly teach wherein the system further comprises proxies, the constructor controlling the proxies to redirect traffic away from any of: nodes of a cluster for which attribute changes are occurring; a new node; and a node that is about to be stopped or removed.
From a related technology, Friedman teaches wherein a system comprises proxies, (FIG. 1B, Col. 5, Lines 56-67, network nodes 102) a constructor (FIG. 1B, Col. 6, Lines 25-40, a network management system 107) controlling the proxies to redirect traffic (Examiner notes that “to redirect traffic” is an intended use of the proxies, rather than some claimed process step) away from any of: 
a new node; (Col. 11, Lines 55-58, wherein the wizard switches traffic away from the new node) and a node that is about to be stopped or removed.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gamache with the network system management of Friedman in order to more efficiently manage network traffic based upon changes to the network configuration and attributes.

Claim 19 is taught by Gamache in view of Saha and Friedman as described for Claim 9. 	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442